UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 001-13549 SOLAR THIN FILMS, INC. (Exact name of registrant as specified in its charter) Delaware 95-4356228 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 116 John Street, Suite 1120, New York, New York 10038 (Address of principal executive offices) (212) 629-8260 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Number of outstanding shares of the registrant's par value $0.01 common stock, as of August 3, 2010: 20,493,204. 1 Solar Thin Films, Inc. Quarterly Report on Form10-Q Table of Contents PAGE Cautionary Statement Concerning Forward-Looking Statements. 3 PART I FINANCIAL INFORMATION F-1 - F-26 Item 1. Condensed Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009. F-1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and six months ended June 30, 2010 and 2009 (unaudited). F-2 Condensed Consolidated Statement of Stockholders' Deficiency/Equity for the year ended December 31, 2009 and six months ended June 30, 2010 (unaudited). F-3- F-4 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2010 and 2009. F-5 Notes to Unaudited Condensed Consolidated Financial Statements. F-6- F-26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4T. Controls and Procedures. 19 PART II OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 21 Item 4. (Removed and Reserved). 21 Item 5. Other Information. 21 Item 6. Exhibits. 21 Signatures. 22 2 Cautionary Statement Concerning Forward-Looking Statements Our representatives and we may from time to time make written or oral statements that are "forward-looking," including statements contained in this Quarterly Report on Form 10-Q and other filings with the Securities and Exchange Commission, reports to our stockholders and news releases. All statements that express expectations, estimates, forecasts or projections are forward-looking statements within the meaning of the Act. In addition, other written or oral statements which constitute forward-looking statements may be made by us or on our behalf. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates," "projects," "forecasts," "may," "should," variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions which are difficult to predict. These risks may relate to, without limitation: · we have a significant working capital shortage; as of the filing date of this report, we are currently in default in payment of $935,000 of indebtedness which became due in March 2009 and $268,000 of indebtedness (plus redemption penalties and accrued interest) which became due in June 2009, and may face litigation or even bankruptcy if we are unable to meet or restructure our obligations; · we need to raise additional capital which may not be available on acceptable terms or at all; · we have a history of substantial losses, may incur additional losses in 2010 and beyond, and may never achieve or maintain profitability; · our revenues and operating results are likely to fluctuate significantly; · we have only generated limited revenues and may never achieve profitability; · our equipment business is small and projected revenues may not materialize; · we are required to raise additional capital to support our Kraft Elektronkai Zrt operating subsidiary and complete our acquisition of BudaSolar Technologies Co., Ltd. and 2Cor9, LLC; · our inability to perform under significant contract(s) would have a material adverse effect on our consolidated business and prospects; · we may not be able to complete our proposed acquisition of BudaSolar Technologies Co., Ltd. and 2Cor9, LLC; · we may be unable to acquire a significant equity interest in Algatec Solar AG; · our equipment business is dependent on payments due from one customer and loss of this customer, or failure of this customer to pay, will each have a negative impact on our operations; · evaluating our business and future prospects may be difficult due to the rapidly changing market landscape; · our “turnkey” manufacturing facility may not gain market acceptance, which would prevent us from achieving increased sales and market share; · technological changes in the solar power industry could render our turnkey manufacturing facilities uncompetitive or obsolete, which could reduce our market share and cause our sales to decline; · we face risks associated with the marketing, development and sale of our turnkey facilities internationally, and if we are unable to effectively manage these risks, it could impair our ability to expand our business abroad; · we may not be able to successfully develop and commercialize our turnkey PV manufacturing facilities which would result in continued losses and may require us to curtail or cease operations; · our fixed-price contracts could subject us to losses in the event that we have cost overruns; · we have a few proprietary rights, the lack of which may make it easier for our competitors to compete against us; · we depend on the services of key executives and technical and other personnel, the loss of whom could materially harm our business or reduce our operational effectiveness; · we do not maintain theft or casualty insurance and only maintain modest liability and property insurance coverage and therefore we could incur losses as a result of an uninsured loss; · our research and development activities may not yield any commercially viable technologies; and · governmental regulation may have a negative impact on our business. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in or suggested by such forward-looking statements. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. Readers should carefully review the factors described herein and in other documents we file from time to time with the Securities and Exchange Commission, including our Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K, and any Current Reports on Form 8-K filed by us. 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements SOLAR THIN FILMS, INC CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $665,014 and $696,067, respectively Accounts receivable, related party, net of allowance for doubtful accounts of $831,863 - - Inventory Advances to suppliers Note receivable, net of allowance for doubtful accounts of $250,000 - - Deposits and other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $283,198 and $446,718, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Capital leases, current portion Notes payable, current portion Advances, related party - Deferred revenue Total current liabilities Capital leases, long term Dividends payable Total long term debt Commitments and contingencies - - Stockholder's Deficit Preferred stock, par value $0.01 per share; 2,700,000 shares authorized: Series A Preferred stock, par value $0.01 per share; 1,200,000 shares designated; -0- issued and outstanding at June 30, 2010 and December 31, 2009 Series B Preferred stock, par value $0.01 per share; 1,500,000 shares designated: Series B-1 Preferred stock, par value $0.01 per share, 1,000,000 shares designated, 228,652 issued and outstanding at June 30, 2010 and December 31, 2009 Series B-3 Preferred stock, par value $0.01 per share, 232,500 shares designated, 47,497 and 47,502 issued and outstanding at June 30, 2010 and December 31, 2009, respectively Series B-4 Preferred stock, par value $0.01 per share, 100,000 shares designated, -0- issued and outstanding at June 30, 2010 and December 31, 2009 - - Common stock, par value $0.01 per share, 150,000,000 shares authorized, 20,493,204 and 18,988,893 issued and outstanding as of June 30, 2010 and 2009, respectively Shares to be issued Additional paid in capital Treasury stock ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See the accompanying notes to the unaudited condensed consolidated financial statements F-1 SOLAR THIN FILMS, INC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) Three months ended June 30, Six months ended June 30, REVENUE: - - Factory sales $ Total revenue Cost of sales Gross profit OPERATING EXPENSES: General, selling and administrative expenses Depreciation Total operating expenses NET (LOSS) FROM OPERATIONS ) Other income/(expense): Loss on sale of equipment ) - ) - Foreign currency transaction (loss): ) Interest expense, net ) Gain on change in fair value of reset provision liability - - Impairment of investment - ) - ) Debt acquisition costs - ) - ) Other income 51 51 Net (loss) before provision for income taxes ) Income taxes - Net (Loss) Non-controlling interest - ) - ) NET (LOSS) ATTRIBUTABLE TO SOLAR THIN FILMS, INC. $ ) $ ) $ ) $ ) Net (loss) per common share (basic and fully diluted) $ ) $ ) $ ) $ ) Weighted average shares outstanding (basic and fully diluted) Comprehensive (loss): Net (loss) $ ) $ ) $ ) $ ) Foreign currency translation gain Comprehensive Income (loss) Comprehensive loss attributable to the non controlling interest - ) - ) Comprehensive income (loss) attributable to Solar Thin Films, Inc. $ $ ) $ ) $ ) See the accompanying notes to the unaudited condensed consolidated financial statements F-2 SOLAR THIN FILMS, INC CONSOLIDATED STATEMENT OF DEFICIENCY OF STOCKHOLDERS' EQUITY YEAR ENDED DECEMBER 31, 2, 2010 (unaudited) Preferred Series B-1 Preferred Series B-3 Common shares Shares to be issued Shares Amount Shares Amount Shares Amount Shares Amount Balance, December 31, 2008 $ $ $ - - Cumulative effect of a change in accounting principle-adoption of EITF 07-05 effective January 1, 2009 - Issuance of 65,000 shares of common stock in exchange for services rendered - Issuance of 102 shares of common stock in exchange for 16 Preferred Series B-3 shares - - ) - 1 - - Change in majority owned subsidiary equity - Fair value of vested portion of employee options issued - Fair value of warrants issued for services - Change in fair value of re priced vested employee options - Issuance of majority owned subsidiary common stock for services - Amortization of deferred compensation - Issuance of 6,421,000 shares of common stock in exchange for non controlling interest in majority owned subsidiary - Issuance of 1,140,625 shares of common stock in exchange for convertible notes payable and related interest - Common stock to be issued in settlement of convertible note - Rounding due to reverse split - 46 1 - Foreign currency translation gain - Net loss - Balance, December 31, 2009 Issuance of 1,242,381 shares of common stock for services rendered - Issuance of 30 shares of commons stock in exchange for 5 Preferred Series B-3 shares - - (5 ) - 30 - - - Issuance of 146,900 shares of common stock in exchange for convertible note and related interest - Issuance of 115,000 shares of common stock in exchange for interest - Fair value of vested portion of employee options issued - Foreign currency translation gain - Net loss - Balance, June 30, 2010 $ See the accompanying notes to the unaudited condensed consolidated financial statements F-3 SOLAR THIN FILMS, INC CONSOLIDATED STATEMENT OF DEFICIENCY OF STOCKHOLDERS' EQUITY YEAR ENDED DECEMBER 31, 2, 2010 (unaudited) Other Total Additional Deferred Treasury Comprehensive Accumulated Non controlling Stockholders' Paid in Capital Compensation Stock Income (loss) Deficit Interest Deficiency Balance, December 31, 2008 $ $ ) $ ) $ $ ) $ $ ) Cumulative effect of a change in accounting principle-adoption of EITF 07-05 effective January 1, 2009 ) - ) Issuance of 65,000 shares of common stock in exchange for services rendered - Issuance of 102 shares of common stock in exchange for 16 Preferred Series B-3 shares (1 ) - Change in majority owned subsidiary equity ) - Fair value of warrants issued for services - Fair value of vested portion of employee options issued - Change in fair value of re priced vested employee options - Issuance of majority owned subsidiary common stock for services - Amortization of deferred compensation - Issuance of 6,421,000 shares of common stock in exchange for non controlling interest in majority owned subsidiary - ) - Issuance of 1,040,625 shares of common stock in exchange for convertible notes payable and related interest - Common stock to be issued in settlement of convertible note - Rounding due to reverse split (1
